Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 08/10/2022. Claims 1, 3, 5, 8-9, 14, 16 have been amended. Claims 1-20 are now pending in this Application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 discloses “a link to a client record” and “a link to a user record”. “a client record” is the same with “a user record”?


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Pub No. 2008/0141111 A1), and in view of Lofgren et al (U.S. Pub No. 2008/0037825 A1), and further in view of Bollinger et al (U.S. Pub No. 2007/0142960 A1).
As per claim 1, Morris discloses a method of collaborating in real-time via action creation, the method being performed by a server, the method comprising:
detecting an annotation on a managed document (Par [0044] detects the annotation data;
parsing the annotation (Par [0044] and claim 2 parsing annotation);
wherein the annotation does not change the file content of the managed document (par [0028]).

Morris does not explicitly disclose recoding an action record to an action record database responsive to information identified from parsing the annotation the action record comprising: a link to the at least one of the annotation and the managed document; at least one of a link to a client record associated with the annotation, a link to a matter record associated with the annotation, and a link to a project record associated with the annotation; an action to be performed by a user, defining as an assigned user; and a link to a user record associated with the assigned user.
However, Lofgren discloses recoding an action record to an action record database responsive to information identified from parsing the annotation the action record comprising: a link to the at least one of the annotation and the managed document; at least one of a link to a client record associated with the annotation (par [0036, 0038]), 
a link to a matter record associated with the annotation, and a link to a project record associated with the annotation; an action to be performed by a user, defining as an assigned user; and a link to a user record associated with the assigned user (Par [0038, 0065]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Lofgren into the teaching of Morris in order to provide ability to track data (Par [0036]).
Morris and Lofgren do not explicitly disclose wherein a user can access the action record database and retrieve action records for which they are the assigned user.
However, Bollinger discloses wherein a user can access the action record database and retrieve action records for which they are the assigned user (Par [0067-0079]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Bollinger into the teaching of Morris as modified Lofgren in order to provide ability to assign specific data for each connection process (Par [0014]).
As per claim 6, Morris discloses the method of claim 1 comprising identifying the associated user from the annotation when the annotation is received (Par [0065]).
As per claim 7, Morris discloses the method of claim 1 comprising identifying the action when the annotation is received (Par [0065]).
As per claim 12, Morris discloses the method of claim 1 wherein the server further comprises a database for storing annotation records, the method further comprising:
generating an annotation record responsive to information generated by parsing the annotation, the annotation record comprising: an annotation location within the manage document with which the annotation is associated; a comment; and an assigned user (Par [0028]).



Claims 8-11, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris and Lofgren et al, and Bollinger et al, and further in view of Dennis et al (U.S. Patent No. 10,846,762).

As per claim 8, Morris, Lofgren and Bollinger do not explicitly disclose the method of claim 1 wherein the generated action record further comprises a link to a managed document, defined as a linked managed document, the method further comprising:
receiving a user input selecting the action record from a user device; and transmitting a command to the user device to open the linked managed document.
However, Dennis discloses receiving a user input selecting the action record from a user device; and transmitting a command to the user device to open the linked managed document (Col 2 lines 59-67 through col 3 lines 1-22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Dennis into the teaching of Morris as modified by Lofgren and Bollinger in order to provide information of the sender (Col 6 lines 53-55).
As per claim 9, Dennis discloses the method of claim 1 further comprising:
recording the generated action record to a blockchain network at a blockchain address; receiving blockchain certification information responsive to recording the action record on the blockchain network; and adding the blockchain certification information to the action record (Col 2 lines 59-67 through col 3 lines 1-22).
As per claim 10, Dennis discloses the method of claim 1 wherein the server is a cloud server (Col 13 lines 17-24).
As per claim 11, Collin discloses the method of claim 1 further comprising:
receiving an indication the user has opened the managed document; and receiving an indication an annotation was added to the managed document (par [0306]). 
Morris and Lofgren and Collins do not disclose wherein the indications are received at the server via representational state transfer (REST) over hypertext transfer protocol (HTTP).
However, Dennis discloses wherein the indications are received at the server via representational state transfer (REST) over hypertext transfer protocol (HTTP) (Col 14 lines 25-64).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Dennis into the teaching of Morris as modified by Lofgren and Collins in order to provide information of the sender (Col 6 lines 53-55).
As per claim 14, Morris discloses a method of collaborating in real-time via action creation, the method being performed by a server, the method comprising:
detecting an annotation on a managed document, the annotation comprising:
a location of the annotation within the managed document; a comment; and parsing the annotation; identifying the assigned user from the annotation; identifying an action from the annotation (Par [0044] and claim 2);
wherein the annotation does not change the file content of the managed document (Par [0028]).
Morris does not explicitly disclose recording an action record to an action record database responsive to information identified from parsing the annotation comprising: a link to a record associated with annotation; a link to the managed document, defined as a linked managed document; the action identified from the annotation; and a link to a user record associated with the assigned user, receiving a user input selecting the action record from a user device.
However, Lofgren discloses recording an action record to an action record database responsive to information identified from parsing the annotation comprising: a link to a record associated with annotation; a link to the managed document, defined as a linked managed document; the action identified from the annotation; and a link to a user record associated with the assigned user, receiving a user input selecting the action record from a user device (Par [0038, 0065]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Lofgren into the teaching of Morris in order to provide ability to track data (Par [0036]).
Morris and Lofgren do not explicitly disclose an assigned user; wherein a user can access the action database and retrieve action records for which they are the assigned user.
However, Bollinger discloses an assigned user; wherein a user can access the action database and retrieve action records for which they are the assigned user (Par [0067-0079]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Bollinger into the teaching of Morris as modified Lofgren in order to provide ability to assign specific data for each connection process (Par [0014]).
Morris and Lofgren and Bollinger do not explicitly disclose transmitting a command to the user device to open the linked managed document.
However, Dennis discloses transmitting a command to the user device to open the linked managed document. (Col 2 lines 59-67 through col 3 lines 1-22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Dennis into the teaching of Morris as modified by Lofgren and Bollinger in order to provide information of the sender (Col 6 lines 53-55).
As per claim 18, Morris discloses the method of claim 14 comprising identifying the associated user from the annotation when the annotation is received (par [0065]).
As per claim 19, Morris discloses the method of claim 14 comprising identifying the action when the annotation is received (Par [0065]).
As per claim 20, Morris discloses the method of claim 14 wherein the server further comprises a database for storing annotation records, the method further comprising:
generating an annotation record responsive to information generated by parsing the annotation, the annotation record comprising: an annotation location within the manage document with which the annotation is associated; a comment; and an assigned user (Par [0028]).



Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris, and Lofgren et al, Bollinger et al, and further in view of Collins et al (U.S. Pub No. 2016/0055196 A1).

As per claim 2, Morris, Lofgren and Bollinger do not disclose the method of claim 1 further comprising sending a message to the assigned user via at least one of email and a messaging service.
However, Collins discloses sending a message to the assigned user via at least one of email and a messaging service (Par [0305-0306]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Collins into the teaching of Morris as modified by Lofgren in order to reduce time consuming (par [0005]).
As per claim 13, Collins discloses the method of claim 12 wherein the server further comprises a document record database and document storage; wherein the managed document is stored in the document storage; and wherein document metadata is stored in a document record on a document record database, the document record comprising (Par [0306]):
a link to the managed document on the document storage; a document owner; and a link to an annotation record related to the managed document (Par [0330]).
As per claim 15, Morris, Lofgren and Bollinger do not disclose the method of claim 14 further comprising sending a message to the assigned user via at least one of email and a messaging service.
However, Collins discloses sending a message to the assigned user via at least one of email and a messaging service (Par [0305-0306]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Collins into the teaching of Morris as modified by Lofgren in order to reduce time consuming (par [0005]).




Claims 3-5, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris, and Lofgren et al, and Bollinger et al, and further in view of Nohutcuoglu et al (U.S. Pub No. 2019/0188301 A1).

As per claim 3, Morris, Lofgren and Bollinger do not explicitly disclose the method of claim 1 wherein each action record comprises a plurality of note records, each note record comprising note content, the method further comprising:
receiving a note record request from a user comprising the note content for the action record; and recording a note record to the action record, the note record comprising the note content; wherein the server is configured to display the plurality of note records comprised by an action record on a user device in the order the plurality of note records was created.
However, Nohutcuoglu discloses receiving a note record request from a user comprising the note content for the action record; and recording a note record to the action record, the note record comprising the note content; wherein the server is configured to display the plurality of note records comprised by an action record on a user device in the order the plurality of note records was created (Par [0054-0055]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Nohutcuoglu into the teaching of Morris as modified by Lofgren in order to update data (Par [0012]).
As per claim 4, Lofgren discloses the method of claim 3 wherein the note content comprises a link to at least one of a client record, a matter record, a project record, and an action record (par [0038]).
As per claim 5, Morris discloses the method of claim 1, and wherein the links to the client record (Par [0065]).
Morris and Lofgren do not explicitly disclose wherein each managed document is associated with a client record, a project record, and a matter record; and wherein the client record, matter record, and project record for the generated action record are responsive to the client record, matter record, and project record associated with the managed document.
However, Nohutcuoglu discloses wherein each managed document is associated with a client record, a project record, and a matter record; and wherein the client record, matter record, and project record for the generated action record are responsive to the client record, matter record, and project record associated with the managed document (Par [0054-0055]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Morrow, Jr into the teaching of Morris as modified by Lofgren in order to update data (Par [0012]).
As per claim 16, Morris, Lofgren and Bollinger do not explicitly disclose the method of claim 14 wherein each action record comprises a plurality of note records, each note record comprising note content, the method further comprising:
receiving a note record request from a user comprising the note content for the generated action record; and recording a note record to the generated action record, the note record comprising the note content; wherein the server is configured to display the plurality of note records comprised by an action record on a user device in the order the plurality of note records was created.
However, Nohutcuoglu discloses receiving a note record request from a user comprising the note content for the generated action record; and recording a note record to the generated action record, the note record comprising the note content; wherein the server is configured to display the plurality of note records comprised by an action record on a user device in the order the plurality of note records was created (Par [0054-0055]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Nohutcuoglu into the teaching of Morris as modified by Lofgren in order to update data (Par [0012]).
As per claim 17, Lofgren discloses the method of claim 16 wherein the note content comprises a link to at least one of a client record, a matter record, a project record, and an action record (Par [0038]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 7, 2022
/THU N NGUYEN/Examiner, Art Unit 2154